DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2021 has been entered.
Allowable Subject Matter
Claims 17-20 and 22-39 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious a sample accessory for a spectrometer, the sample accessory comprising: a sheath comprising:      a second end configured to accept a sample inside a channel, wherein the channel connects the first end and the second end, wherein the sample accessory maintains a predetermined distance or orientation between the sample and the illumination source when the first end is coupled to the spectrometer and the second end accepts is configured to hold the sample inside of the channel, in combination with the rest of the limitations of the claim.
	Claims 18-20 and 22-39 are allowed by the virtue of dependency on the allowed claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886